Exhibit 4.30 Page 1 of 6 CHANGE ORDER N°1 to Work Order #1002213 This Change Order number 1 to Work Order #1002213 (hereinafter “Change Order”) is made and entered into as of the date of last signature (hereinafter “Effective Date”) by and between Prana Biotechnology Limited (hereinafter “Sponsor”) with an office located at Level 2, 369 Royal Parade, Parkville VIC 3052 Australia and INCResearch Australia Pty Limited, together with its parent company, subsidiaries and legal affiliates (hereinafter “INC Research”) with offices located at 124 Lipson Street, Port Adelaide SA 5015, Australia. RECITALS WHEREAS, Sponsor and INC Research have entered into Work Order #102213 (hereinafter “Agreement”) to perform Services for Protocol # PBT2-203, for study entitled: A randomized, double-blind, placebo controlled study to assess the safety and tolerability and efficacy of PBT2 in patients with early to mid-stage Huntington disease (hereinafter “Study”), which was signed by Sponsor and INC Research on 28th March 2013 and WHEREAS, during the course of the performance of the Study, Sponsor and INC Research have identified changes in assumptions; and WHEREAS, Sponsor desires to retain additional services from INC Research and INC Research desires to supply such services to Sponsor under the terms and conditions set forth herein; and WHEREAS, Sponsor and INC Research agree that all other terms and conditions of the Agreement shall remain in full force and effect, unless specifically agreed otherwise in this Change Order; and WHEREAS, Sponsor and INC Research agree that the services and costs covered by this Change Order are additional to the services and costs covered by the Agreement; NOW THEREFORE, subject to the terms, conditions and covenants hereinafter set forth, INC Research and Sponsor agree as follows: SECTION I: CHANGES IN SCOPE This section contains an overview of the changes in assumptions, timelines, and revision in Scope of services. In summary, this Change Order mainly reflects the following changes: ● Addition of Project Meetings, Teleconferences and Face to Face meetings with Sponsor. ● Addition of Client Database Review. ● Additional Statistical Analysis Plan (SAP) includes Text and Table and Listing Shells. ● Removal of Identifying Protocol Deviations and Analysis populations. ● Additional Analysis Datasets, Specification, Programming and Quality Control. ● Reduction in Production of Tables & Listings (Lost or redundant programming due to closure of HSG involvement). ● Removal of Statistical Analysis ● Removal of Input to Final report ● Removal of Unit based Data Management Costs for Program consistency checks and raising manual data queries. ● Removal of Clinical Study Report (CSR). ● Removal of Quality Assurance (QA) Site Audits. INC Research, LLC – CONFIDENTIAL INCResearch Australia Pty Limited - 1002213 Prana (PBT2-203) Change Order #1, v4, 4th March 2014 Page2 of 6 TW3.05C Version 04 INC Research, LLC Change Order Form The parties hereby agree the total cost associated with this Change Order is AUD $53,809.00 SECTION II: COSTS OVERVIEW The additional deliverables and tasks performed by INC Research are specified in Attachment A. This Attachment includes an overview of the total prices of deliverables in the original agreement and previous change orders, and an overview of the additional total prices of the new deliverables and services. The total amount of all contracted deliverables (original agreement including all change orders) is shown in Attachment A. A summary of both direct and indirect costs related to the original agreement and all changes in scope as occurred is provided in the table below: Effective Date Direct Costs AUD$ Indirect Costs AUD$ Grand Total AUD$ Original Contract 28th March 2013 Change Order # 1 Upon Execution Total Contract Value SIGNATURE IN WITNESS WHEREOF, the undersigned have caused this Change Order to be executed by a duly authorized individual on behalf of each requisite party effective as of the day and year last written below. In the event that the parties execute this Change Order by exchange of electronically signed copies or facsimile signed copies, the parties agree that, upon being signed by both parties, this Change Order shall become effective and binding and that facsimile copies and/or electronic signatures will constitute evidence of the existence of this Change Order with the expectation that original documents may later be exchanged in good faith. Prana Biotechnology Limited INCResearch Australia Pty Limited Signature By: Signature By: DIANNE ANGUS Name (print) Name (print) Chief Operating Officer Title Title 11 March 2014 Date Date INC Research, LLC – CONFIDENTIAL INCResearch Australia Pty Limited - 1002213 Prana (PBT2-203) Change Order #1, v4, 4th March 2014 2 Page3 of 6 Revised Direct Costs Service/Item Comments Responsibility Unit Unit Cost (AUD) Original Number of Units CO#1 Number of Units Original Item Cost CO#1 Item Cost AUD$ Data Management & Statistics Project familiarization Arrange test data extract from database, assess data structure and data quality. Receive final transfer from HSC. Clinical Programmer 1hr 0 Project Meetings Teleconference and face to face meetings with Prana, CTCC and key opinion leaders Statistician 10hr/week 0 HSG Meeting (USA) Three days of meetings plus travel time. (Jan Steyn or Melanie Bailey Tippetts and Peter Fursdon). Travel & accommodation arranged by Prana 40hrs per person 0 Database design Review annotated CRF and database specification documentations Clinical Programmer 0.5hr/dat aset 30 0 Data Validation Manual Review DVM text/data management plan specifying edit checks CDA 40hrs 0 Import BM, PK, ECG and immunology data Electronic transfer of Biomarker, PK, ECG and MRI data (Data transfer plans, test transfers & final transfer) DBA 1 study 0 INC Research, LLC – CONFIDENTIAL INCResearch Australia Pty Limited - 1002213 Prana (PBT2-203) Change Order #1, v4, 4th March 2014 3 Page 4 of 6 TW3.05C Version 04 INC Research, LLC Change Order Form Service/Item Comments Responsibility Unit Unit Cost (AUD) Original Number of Units CO#1 Number of Units Original Item Cost CO#1 Item Cost AUD$ Client Database Review Database Report prepared by Karen Reynolds DM Systems 40hrs 0 Statistical Analysis Plan (SAP) Includes text and table and listing shells Statistician 1 SAP 0 Statistical Analysis Plan (SAP) Additional text and table and listing shells Statistician 1 SAP 0 Statistical Analysis Plan (SAP) SAP Amendment 1 (24 hours) Statistician 1 SAP 0 Identify Protocol Deviations and define Analysis populations Unblinding, Protocol deviations and Definition of populations Statistician 1 study -1.00 -1,600 Analysis Datasets Specification, Programming & QC SAS Programmer 1 study 0 Data Cleaning Issues Resolving data issues in CTCC data sets SAS Programmer per hour 0 Production of Tables & Listings 14 Unique tables. Cost per extra $1014 20 Repeat tables. Cost per extra $338 36 Figures. Cost per extra $592 38 Listings. Cost per extra $422 SAS Programmer 1 study 0 Production of Tables & Listings (Lost or redundant programming due to closure of HSG involvement) Primary programming lost: 20 analyses programs lost @ $212, 19 unique tables lost @$507, 68 tables requiring modification @ $126.75, 51 Listings requring minor modification @ $84.50. SAS Programmer 1 study -1.00 0 -29,152 INC Research, LLC – CONFIDENTIAL INCResearch Australia Pty Limited - 1002213 Prana (PBT2-203) Change Order #1, v4, 4th March 2014 4 Page5 of 6 TW3.05C Version 04 INC Research, LLC Change Order Form Service/Item Comments Responsibility Unit Unit Cost (AUD) Original Number of Units CO#1 Number of Units Original Item Cost CO#1 Item Cost AUD$ Statistical Analysis Analysis endpoints. Cost per extra $424 Statistician 1 analysis endpoint -19.00 -8,056 Input to Final report Text for inclusion in study report Statistician 1 Study -1.00 -5,088 Unit based Data Management Costs Program consistency check Clinical Programmer 1 check 60 -1.00 60 -60 Unit based Data Management Costs Raise manual data query CDA 1 query 52 -1.00 52 -52 Subtotal Medical Writing Clinical Study Report (CSR) Medical Writer per CSR -1.00 -25,418 Subtotal -25,418 $0 Quality Assurance - Site Audits Quality Assurance Site Audits GCP Audits preparation time QAA Site Audit -2.00 -2,628 GCP Audits on-site QAA Site Audit -2.00 -5,255 GCP Audits report preparation QAA Site Audit -2.00 -3,941 GCP Audits travel time QAA Site Audit -2.00 -3,140 Review of Audit reports QAA Site Audit -2.00 -886 QA Audit of Vendor(s) QAA Audit -1.00 -10,059 Subtotal -25,909 $0 TOTAL INC Research, LLC – CONFIDENTIAL INCResearch Australia Pty Limited - 1002213 Prana (PBT2-203) Change Order #1, v4, 4th March 2014 5 Page6 of 6 TW3.05C Version 04 INC Research, LLC Change Order Form Pass-Through Costs – NIL changes Expense/Item Comments Unit Cost (AUD) Original Number of Units CO#1 Number of Units Original Item Cost AUD$ CO#1 Item Cost AUD$ AUD$ Site Visits Travel Costs (flights/accommodation/taxis) $1,155/visit 2 0 0 Subtotal 0 TOTAL 0 INC Research, LLC - CONFIDENTIAL INCResearch Australia Pty Limited - 1002213 Prana (PBT2-203) Change Order #1, v4, 4th March 2014 6
